689 S.E.2d 372 (2009)
STATE of North Carolina
v.
Joseph Dwayne MORROW.
No. 461A09.
Supreme Court of North Carolina.
December 10, 2009.
Mark Montgomery, Durham, for Joseph Dwayne Morrow.
Peter A. Regulski, Assistant Attorney General, for State.
Prior report: ___ N.C.App. ___, 683 S.E.2d 754.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendant on the 10th of November in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Denied by order of the Court in conference, this the 10th of December 2009."
Upon consideration of the petition filed by Defendant on the 10th of November 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of December 2009."
Accordingly, only those issues which are the basis of the dissenting opinion in the Court of Appeals shall be presented to this Court in briefs. The Defendant's new brief so limited in scope shall be filed with this Court not more than 30 days from the date of certification of this order.